PER CURIAM.
Appeal from a decree in the Supreme Court of the District overruling exceptions to the master’s report in a proceeding to enforce mechanics’ liens.
Appellee, the Federal Fireproofing Company, contracted to erect a building for appellant within a certain time. Before completion of the building, appellee, for reasons it deemed sufficient, ceased work. It then claimed to be due the sum of $46,900, for which it filed a' mechanic’s lien. Appellant contended that there was no justification for the abandonment of the contract. The question, among others, was referred to the special master, who found in favor of appellee, and his finding was confirmed by the court. Prior to the report of the special master, appellee’s claim, covering “full amount due,” ‘was assigned to appellant. It is apparent that on the date of the decree below the parties had effected a compromise, and that therefore the ease became moot.
The appeal must be dismissed, with costs.
Dismissed.